     Case 2:19-cv-02422-KJM-JDP Document 31 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    MICHAEL LEE ROESSLER,                           Case No. 2:19-cv-02422-KJM-JDP (HC)
10                        Petitioner,
                                                   FINDINGS AND RECOMMENDATIONS
11              v.                                 TO DISMISS PETITION FOR FAILURE TO
                                                   PROSECUTE
12    PATRICK COVELLO,
                                                   OBJECTIONS DUE IN FOURTEEN DAYS
13                        Respondent.
14

15

16

17          Petitioner filed this habeas action on December 2, 2019. ECF No. 1. On March 20, 2020,
18   respondent filed a motion to dismiss. ECF No. 13. On April 20, 2020, after the period for
19   petitioner to file an opposition or statement of non-opposition had passed, Judge Brennan1 entered
20   an order directing petitioner to respond to the motion to dismiss within twenty-one days. ECF
21   No. 15. Petitioner then sought, and was granted, numerous extensions of time to respond. ECF
22   Nos. 16-25, 27-28. Despite being granted additional time, petitioner never responded to the
23   motion. On January 20, 2021, I entered an order directing petitioner to show cause within
24   fourteen days why this case should not be dismissed for failure to prosecute. ECF No. 29. I
25   warned petitioner that his failure to respond to my order would result in a recommendation that
26   this action be dismissed. Id. at 2. More than fourteen days have passed, and petitioner has
27

28          1
                This case was reassigned to me on October 1, 2020. ECF No. 26.
                                                       1
     Case 2:19-cv-02422-KJM-JDP Document 31 Filed 02/09/21 Page 2 of 2


 1   neither responded to my order nor responded to respondent’s long pending motion to dismiss.

 2   Instead, he has filed a motion to stay this action that does not address either respondent’s motion

 3   or my show cause order. ECF No. 30.

 4            I must consider the following five factors in determining whether to dismiss an action for

 5   failure to prosecute or comply with court orders: “(1) the public’s interest in expeditious

 6   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 7   defendants; (4) the public policy favoring disposition of cases on their merits[;] and (5) the

 8   availability of less drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (per

 9   curiam) (internal quotation marks and citation omitted). Here, all factors save the fourth weigh in

10   favor of dismissal. Respondent’s motion to dismiss has been pending nearly a year. Petitioner

11   has shown that he is unwilling, despite numerous extensions, to engage with that motion. He

12   should not be permitted to ignore it. Nor should he be permitted to ignore my order directing him

13   to show cause.

14            I recommend that this action be dismissed for failure to prosecute.

15            This recommendation will be submitted to a U.S. district judge presiding over the case

16   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service of these

17   findings and recommendations, petitioner may file written objections with the court. That

18   document must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

19   The presiding district judge will then review the findings and recommendations under 28 U.S.C.

20   § 636(b)(1)(C).
21
     IT IS SO ORDERED.
22

23
     Dated:      February 8, 2021
24                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         2
